           Case 1:18-cv-12411-VSB Document 23 Filed 08/25/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                 8/25/2021
ALEXIO GOBERN,                                            :
                                                          :
                                        Petitioner, :
                                                          :      18-cv-12411 (VSB)
                      - against -                         :
                                                          :   OPINION & ORDER
UNITED STATES OF AMERICA,                                 :
                                                          :
                                                          :
                                         Respondent. :
--------------------------------------------------------- X

Appearances:

Alexio Gobern
F.P.C. Schuylkill
Minersville, PA
Pro Se Petitioner

Alex Rossmiller
United States Attorney’s Office, Southern District of New York
New York, NY
Counsel for Respondent

VERNON S. BRODERICK, United States District Judge:

        Before me is pro se Petitioner Alexio Gobern’s (“Petitioner” or “Gobern”) motion

pursuant to Federal Rule of Civil Procedure 59(e) (“Motion”) for relief from my November 4,

2020 Opinion & Order (the “11/4/20 O&O”, Doc. 17), denying Gobern’s motion for a writ of

habeas corpus. (Doc. 19.) Because I find that there is no basis for me to reconsider the 11/4/20

O&O, Gobern’s Motion is DENIED.
           Case 1:18-cv-12411-VSB Document 23 Filed 08/25/21 Page 2 of 9




                 Background and Procedural History1

        Gobern’s Motion stems from his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2255 (“Petition”) seeking to vacate his sentence and conviction after trial in United

States v. Adames, No. 15-CR-796 (VSB). (Doc. 1.)2 In advance of the trial, Gobern filed a

motion to suppress evidence seized from his cellular phone in violation of the Fifth Amendment.

(S2 15-CR-796, Docs. 68, 69.) On September 22, 2016, the Government filed a letter in

response to that motion stating that it had no intention of using the information obtained from

Gobern’s cellular phone in its case in chief at trial, and argued that the motion was, therefore,

moot. (S2 15-CR-796, Doc. 71.) In response, counsel for Gobern filed a letter on September 23,

2016, stating that, based on the Government’s September 22 letter, Gobern’s motion to suppress

was indeed moot, and therefore an evidentiary hearing was not necessary. (S2 15-CR-796, Doc.

72.) On September 26, 2016, I issued an order adjourning sine die the evidentiary hearing

previously scheduled for October 6, 2016. (S2 15-CR-796, Doc. 73.)

        On April 12, 2017, Gobern appealed his sentence to the Second Circuit. (S2 15-CR-796,

Doc. 194.) In a Summary Order, issued on March 21, 2018, the Second Circuit upheld the

conviction and sentence, United States v. Adames, 727 Fed. App’x 12 (2d Cir. 2018) (summary

order), and Mandate was issued on May 9, 2018, (S2 15-CR-796, Doc. 216).

        On December 28, 2018, Gobern moved to vacate his sentence pursuant to 18 U.S.C. §

2255 by filing the Petition in his criminal case. (S2 15-CR-796, Doc. 219.) The Clerk’s Office

then opened the instant corresponding civil action, 18-cv-12411. (Doc. 1.) On January 8, 2019,



1
  For purposes of this Opinion & Order, I assume familiarity with the factual and procedural background of the
action, and incorporate by reference the background summarized in the 11/4/29 O&O.
2
  In this Opinion & Order I cite to documents from both the civil docket and the criminal docket for the underlying
offense. I cite to documents filed in the civil action by their docket number alone. When I cite to a document from
the related criminal docket, I indicate such by citing the docket number and case number in the citation.



                                                              2
          Case 1:18-cv-12411-VSB Document 23 Filed 08/25/21 Page 3 of 9




I entered an Order to Answer that directed the Government to file an answer or other pleadings

in response to the motion. (Doc. 3.) On February 18, 2019, the Government filed a brief in

opposition to Gobern’s § 2255 motion. (Doc. 6.) Gobern filed a reply on April 4, 2019. (Doc.

9.)

       On November 4, 2020, I issued my Opinion & Order, and denied Gobern’s Petition on

the grounds that Gobern’s attorney had acted properly when he withdrew the motion to

suppress—as the motion was successful and the evidence at issue was not used at trial—and

because Gobern was found guilty by a jury. (11/4/20 O&O.) On December 1, 2020, Gobern

again appealed to the Second Circuit, (Doc. 18); his appeal remains pending.

       On December 8, 2020, Gobern filed the instant motion for reconsideration. (Doc. 19.)

On March 19, 2021, Gobern filed a letter stating that in a different criminal case, United States v.

Nejad, 18-cr-224, the Government had admitted to “‘substantial failures’ in disclosing

potentially exculpatory evidence,” and requested that I take judicial notice of the Assistant

United States Attorney’s letter admitting prosecutorial misconduct. (Doc. 20.) On April 15,

2021, Gobern filed a letter requesting a status update on his motion for reconsideration, (Doc.

21), and on April 21, 2021, I informed him that his motion remained under consideration, (Doc.

22). The Government did not respond to Gobern’s Motion.

               Legal Standard

       Generally, a party seeking reconsideration must show either “an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” In re Beacon Assocs. Litig., 818 F. Supp. 2d 697, 701 (S.D.N.Y. 2011)

(quoting Catskill Dev., L.L.C. v. Park Place Entm’t Corp., 154 F. Supp. 2d 696, 701 (S.D.N.Y.

2001)). “It is well-settled that Rule 59 is not a vehicle for relitigating old issues, presenting the




                                                       3
          Case 1:18-cv-12411-VSB Document 23 Filed 08/25/21 Page 4 of 9




case under new theories, securing a rehearing on the merits, or otherwise taking a ‘second bite at

the apple’. . . .” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)

(quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)), as amended (July 13,

2012); see also Polsby v. St. Martin’s Press, Inc., No. 97 Civ. 690(MBM), 2000 WL 98057, at

*1 (S.D.N.Y. Jan. 18, 2000) (“[A] party may not advance new facts, issues or arguments not

previously presented to the Court.” (internal quotation marks omitted)). “Rather, ‘the standard

for granting [a Rule 59 motion for reconsideration] is strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions or data that the court

overlooked.’” Analytical Surveys, Inc., 684 F.3d at 52 (quoting Shrader v. CSX Transp., Inc., 70

F.3d 255, 257 (2d Cir. 1995)).

        “Under Rule 59(e), a district court may ‘alter or amend judgment to correct a clear error

of law or prevent manifest injustice.’” Corsair Special Situations Fund, L.P. v. Nat’l Res., 595

F. App’x 40, 44 (2d Cir. 2014) (summary order) (quoting ING Global v. United Parcel Serv.

Oasis Supply Corp., 757 F.3d 92, 96 (2d Cir. 2014)). “The ‘manifest injustice’ standard is, by

definition, ‘deferential to district courts and provide[s] relief only in the proverbial “rare

case.”’” Id. (quoting United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009)). However, as the

Second Circuit has observed, there is no “manifest injustice” where the movant’s arguments for

relief “were available to the [party] [] and [the party] proffer[s] no reason for [its] failure to raise

the arguments.” Id. (quoting In re Johns–Manville Corp., 759 F.3d 206, 219 (2d Cir. 2014)).

                Discussion

        Gobern makes two arguments for reconsideration. First, he argues that my reliance on

United States v. Nejad, 436 F. Supp. 3d 707 (S.D.N.Y. 2020) for the proposition that “Defense

counsel’s withdrawal of the motion to suppress was not unreasonable under prevailing




                                                       4
         Case 1:18-cv-12411-VSB Document 23 Filed 08/25/21 Page 5 of 9




professional norms as the motion achieved its goal—the exclusion of evidence seized from

Defendant’s cellular phone” was misplaced because Nejad “is no longer good case law based on

the court throwing out the case after the government was caught withholding evidence” and

agreeing to dismiss the case. (Doc. 19, at 2 (citing 11/4/20 O&O 6–7).) Gobern subsequently

wrote a letter on March 19, 2021 to provide me with additional information concerning Nejad.

Gobern attached to that letter correspondence between the Government and Judge Alison Nathan

related to Nejad, and a December 18, 2020 letter from the Government to Judge P. Kevin Castel

in which the Government states that it has “implemented policy changes,” including

“conduct[ing] disclosure training for agents and prosecutors and instituted additional AUSA

training on an ongoing basis, emphasizing the need for ‘prudent and timely’ attention to these

responsibilities.” (See Doc. 20.)

       Gobern is correct that in Nejad, following Judge Nathan’s opinion that I cited to, the

defendant’s conviction was subsequently vacated, see 18-cr-224, Doc. 362, and Judge Nathan

issued an opinion condemning the Government for its repeated failure to live up to its disclosure

obligations, see United States v. Nejad, 487 F. Supp. 3d 206, 207 (S.D.N.Y. 2020) (“Over the

course of years in this prosecution—before, during, and after trial—the Government has made

countless belated disclosures of arguably (and, in one instance, admittedly) exculpatory

evidence.”). Although the Government’s conduct in Nejad was undoubtedly serious, this does

not constitute an intervening change of controlling law. As an initial matter, the defendant’s

conviction in Nejad was not vacated because the proposition for which I cited the case was no

longer good law. The proposition that the exclusion of evidence is the purpose of a suppression

motion is still correct, see Simmons v. United States, 390 U.S. 377, 389 (1968) (“In order to

effectuate the Fourth Amendment’s guarantee of freedom from unreasonable searches and




                                                    5
          Case 1:18-cv-12411-VSB Document 23 Filed 08/25/21 Page 6 of 9




seizures, this Court long ago conferred upon defendants in federal prosecutions the right, upon

motion and proof, to have excluded from trial evidence which had been secured by means of an

unlawful search and seizure”), as is the notion that the Government’s decision not to offer

challenged evidence warrants the denial of a suppression motion as moot, see, e.g., United States

v. Mathieu, No. 16 Cr. 763 (LGS), 2018 WL 5869642, at *1 (S.D.N.Y. Nov. 9, 2018); United

States v. Rivera, 16 Cr. 175 (LGS), 2017 WL 1843302, at *1 (S.D.N.Y. May 8, 2017) (denying

motions to suppress evidence recovered from cellphones as moot where Government

“represent[ed] that it d[id] not intend to offer such evidence at trial”) (collecting cases); United

States v. DiMarco, No. 12 CR 205 RPP, 2013 WL 444764, at *13 (S.D.N.Y. Feb. 5, 2013)

(same); United States v. Duran-Colon, 252 F. App’x 420, 422 (2d Cir. 2007) (observing that

after defendant moved to suppress certain statements, “[t]he motion became moot as it related to

the drug press statements when the government determined not to offer them”); United States v.

Noble, No. 93 Cr. 262 (LMM), 1993 WL 307882, at *1 (S.D.N.Y. Aug. 12, 1993) (denying

motion to suppress as moot where government stated it would not offer the statements in

evidence); see also In re Terrorist Bombings of U.S. Embassies in East Africa, 552 F.3d 177, 196

(2d Cir. 2008) (finding that “defense counsel’s delay in re-filing the suppression motion was not

prejudicial because the government represented that no statement from the interrogation

conducted in Pakistan would be used at trial—and none of his statements was so used by the

government”).

       Second, Gobern asserts that the Government did in fact use information from his

cellphone at trial. He appears to argue that the testimony of Carlos Pizarro and Kelly Pichardo,

who did not personally know Gobern, but linked him to the conspiracy, is proof that evidence

from the phone was used. (See Doc. 19, at 4.) Gobern provides no reason for why he did not




                                                      6
          Case 1:18-cv-12411-VSB Document 23 Filed 08/25/21 Page 7 of 9




previously advance this argument, and a reconsideration motion is the improper vehicle to do so.

See Polsby, 2000 WL 98057, at *1 (“[A] party may not advance new facts, issues or arguments

not previously presented to the Court.” (internal quotation marks omitted)). Moreover, his

attempt to link the testimony of Pizzaro and Pichardo to the contents of the phone is factually

unsupported and speculative at best.

       Gobern also asserts that counsel was deficient by failing to proceed with the suppression

hearing because it would have shown that the indictment was based on the contents of the phone,

and counsel could have subsequently moved to dismiss the indictment. (Doc. 19, at 3–5.) This

argument is simply “a second bite at the apple”, Analytical Surveys, Inc., 684 F.3d at 52 (internal

quotation marks omitted), and repackages an argument that I previously rejected in my

11/4/2020 O&O, (see 11/4/2020 O&O 7–10). As I previously explained, “[e]ven assuming

arguendo that Gobern is right, and the indictment was based on illegally obtained evidence, ‘it is

well settled that a guilty verdict at trial remedies any possible defects in the grand jury

indictment.’” (Id. at 10 (quoting United States v. Ashraf, 320 F. App’x 26, 28 (2d Cir. 2009)).

In other words, the jury convicted Gobern based on legally obtained evidence, and did not rely

on any evidence from his phone.

       More generally, Gobern argues that he was subject to the same sort of prosecutorial

misconduct at issue in Nejad. (See Doc. 19, at 3; Doc. 20, at 2.) He explains that “AUSA

Rossmiller knowingly and willing breached his agreement by introducing the testimony of

Carlos Pizarro, Kelly Pichardo and additional kilo’s of cocaine during trial all of which was

evidence linked directly to [his] iphone, specifically photographs of [him] and Arganis Adames

who was Pichardo’s boyfriend and Pizarro’s boss the pictures where the bases of establishing a

conspiracy with these individuals.” (Doc. 20, at 2.) As an initial matter, Gobern’s claim that the




                                                      7
           Case 1:18-cv-12411-VSB Document 23 Filed 08/25/21 Page 8 of 9




Government saw photographs of him with Adames and that resulted in the Government linking

Gobern to the conspiracy is speculation, not supported by any evidence, and is false. Gobern

was arrested pursuant to a criminal complaint dated January 26, 2016—before Gobern’s arrest

and the seizure of his phone—on a charge that he conspired with others to distribute and possess

with intent to distribute five kilograms and more of cocaine.3 (S2 15-CR-796, Doc. 1.) In other

words, the Government had evidence of Gobern’s membership in the narcotics conspiracy and

had linked him to kilograms of cocaine before it had possession of his cellular telephone.

         With regard to Gobern’s allegations of prosecutorial misconduct, besides his speculative

and untrue statement that the Government linked him to the narcotics conspiracy by seeing

photographs from his phone, there is no evidence of such conduct in this case, and it appears to

be untrue given that Gobern was charged as part of a conspiracy before the Government had his

phone. I presided over this case since its inception, including through trial and Gobern’s

subsequent motions, and I did not observe conduct that comes close to that identified by Judge

Nathan in Nejad or any prosecutorial misconduct for that matter. Therefore, there is no manifest

injustice that needs to be corrected.

         Because Gobern has failed to show “an intervening change of controlling law, . . . or the

need to correct a clear error or prevent manifest injustice,” In re Beacon Assocs. Litig., 818 F.

Supp. 2d at 701 (internal quotation marks omitted), Gobern’s Motion is denied.4




3
  Specifically, the criminal complaint (1) linked Gobern to co-conspirators who were identified in the complaint as
CC-1, CC-2, CC-3, and CC-4, (2) linked him to eight parcels suspected to contain cocaine shipped from Puerto Rico
to the United States, and (3) detailed the seizure of over three kilograms of cocaine. (S2 15-CR-796, Doc. 1.)
4
 Because taking judicial notice of the fact that the Government admitted to prosecutorial misconduct in an unrelated
case would not change my determination, I decline to do so here. (See Doc. 20) (requesting that I take judicial
notice). Additionally, I decline to take judicial notice of the fact that the Assistant United States Attorney in this
case committed prosecutorial misconduct because I have not found that he has done so. (Id.)



                                                              8
          Case 1:18-cv-12411-VSB Document 23 Filed 08/25/21 Page 9 of 9




               Conclusion

       For the foregoing reasons, Gobern’s request for relief from the 11/4/20 O&O is DENIED.

       The Clerk of Court is respectfully directed to terminate the motion pending at Docket

Entry 19, to close the case, and to mail a copy of this order to Pro Se Petitioner.

SO ORDERED.

Dated: August 25, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                      9
